Case 5:20-cv-01012-JGB-SP Document 1 Filed 05/12/20 Page 1 of 8 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6                                 UNITED STATES DISTRICT COURT
 7                                CENTRAL DISTRICT OF CALIFORNIA

 8    LUIS A. QUINONES,                                   Case No. 5:20-cv-01012

 9                       Plaintiff,                       COMPLAINT FOR DAMAGES
10
              v.                                          1. VIOLATION OF THE TELEPHONE
11                                                        CONSUMER PROTECTION ACT, 47
      AARC, LLC d/b/a ADVANCE AMERICA,                    U.S.C. § 227 ET SEQ.
12
                         Defendant.                       2. VIOLATION OF THE ROSENTHAL
13                                                        FAIR DEBT COLLECTION PRACTICES
                                                          ACT, CAL. CIV. CODE § 1788 ET SEQ.
14

15                                                        JURY TRIAL DEMANDED

16          NOW COMES LUIS A. QUINONES, through undersigned counsel, complaining of

17   Defendants, AARC, LLC d/b/a ADVANCE AMERICA, as follows:
18
                                      NATURE OF THE ACTION
19
            1.      This action is seeking redress for Defendant’s violation(s) of the Telephone
20
     Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq.; and the Rosenthal Fair Debt
21
     Collection Practices Act (the “RFDCPA”), Cal. Civ. Code § 1788 et seq.
22

23                                    JURISDICTION AND VENUE

24          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25          3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
26
            4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
27

28
                                                      1
Case 5:20-cv-01012-JGB-SP Document 1 Filed 05/12/20 Page 2 of 8 Page ID #:2



 1                                                 PARTIES
 2           5.     LUIS A. QUINONES (“Plaintiff”) is a natural person, over 18-years-of-age, who at
 3
     all times relevant resided in Perris, California.
 4
             6.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
 5
             7.     Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1788.2(h).
 6

 7           8.     AARC, LLC d/b/a ADVANCE AMERICA, (“Advance America”) is a limited

 8   liability company organized and existing under the laws of Delaware.

 9           9.     Advance America has its principal place of business at 135 North Church Street,
10
     Spartanburg, South Carolina 29306.
11
             10.    Advance America is a “person” as defined by 47 U.S.C. § 153(39).
12
             11.    Advance America is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
13
                                        FACUTAL ALLEGATIONS
14

15           12.    At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

16   the cellular telephone number ending in 0206.
17           13.    At all times relevant, Plaintiff’s number ending in 0206 was assigned to a cellular
18
     telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
19
             14.    At all times relevant, Plaintiff was financially responsible for his cellular telephone
20
     equipment and services.
21

22           15.    In September last year, Plaintiff obtained an online cash advance from Advance

23   America.

24           16.    Under the loan agreement, Plaintiff agreed to repay the principal balance plus
25   interest.
26
             17.    Plaintiff suffered financial hardship resulting in Plaintiff’s failure to pay back the
27
     loan.
28
                                                         2
Case 5:20-cv-01012-JGB-SP Document 1 Filed 05/12/20 Page 3 of 8 Page ID #:3



 1          18.     Plaintiff’s unpaid loan balance is a “consumer debt” as defined by Cal. Civ. Code
 2   §1788.2(f).
 3
            19.     In October, Plaintiff started to receive collection phone calls from Advance
 4
     America.
 5
            20.     Almost immediately, Plaintiff answered and informed Advance America that he is
 6

 7   unable to pay the loan back.

 8          21.     Notwithstanding, Advance America proceeded to place at least 50 collection calls

 9   to Plaintiff between October and December.
10
            22.     Having had enough, in December, Plaintiff started to answer Advance America’s
11
     phone calls again.
12
            23.     Each time Plaintiff answered, Plaintiff was met with “dead air” prior to being
13
     connected to an agent.
14

15          24.     Once connected, Plaintiff told Advance America “[s]top calling.”

16          25.     In spite of Plaintiff’s requests, Advance America continued to place calls to Plaintiff.
17          26.     Ultimately, Plaintiff decided to retain bankruptcy counsel.
18
            27.     Plaintiff immediately informed Advance America that he will be filing Chapter 7
19
     bankruptcy.
20
            28.     Plaintiff provided Advance America with contact information for his bankruptcy
21

22   attorneys then renewed his request that they stop calling.

23          29.     Advance America’s agent informed Plaintiff that they will continue to place calls

24   until they have Plaintiff’s bankruptcy case information.
25          30.     In spite of Plaintiff’s pleas, Plaintiff continues to receive phone calls from numbers
26
     leading back to Advance America – including, (232) 210-1461; (424) 465-2037; (424) 465-2063;
27
     (916) 897-5033; (916) 897-5034; and (923) 470-4478.
28
                                                        3
Case 5:20-cv-01012-JGB-SP Document 1 Filed 05/12/20 Page 4 of 8 Page ID #:4



 1           31.    Altogether, Advance America placed (or caused to be placed) no less than 100
 2   unwanted, unconsented-to phone calls to Plaintiff in spite of Plaintiff’s multiple request(s) that they
 3
     stop.
 4
                                                 DAMAGES
 5
             32.    Advance America’s phone calls have caused Plaintiff actual harm, including but not
 6

 7   limited to, aggravation that accompanies persistent and unwanted phone calls, anxiety, emotional

 8   distress, increased risk of personal injury resulting from the distraction caused by the phone calls,

 9   wear and tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular
10
     telephone, temporary loss of use of Plaintiff’s cellular phone, invasion of privacy, loss of battery
11
     charge, loss of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required
12
     to recharge Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone
13
     services, and wasting Plaintiff’s time.
14

15           33.    Concerned with having had his rights violated, Plaintiff was forced to retain counsel

16   and incur attorney’s fees to vindicate his rights.
17           34.    Accordingly, Plaintiff is forced to expend energy and/or time consulting with
18
     attorneys to put an end to Advance America’s unlawful collection practices.
19
                                           CLAIMS FOR RELIEF
20
                                           COUNT I:
21                    Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.)
22
             35.    All paragraphs of this Complaint are expressly adopted and incorporated herein as
23
     though fully set forth herein.
24
             36.    Advance America placed or caused to be placed no less than 100 non-emergency
25

26   calls, including but not limited to the aforementioned collection calls, to Plaintiff’s cellular

27   telephone utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded

28   voice without Plaintiff’s consent in violation of 47 U.S.C. § 227(b)(1)(A)(iii).
                                                        4
Case 5:20-cv-01012-JGB-SP Document 1 Filed 05/12/20 Page 5 of 8 Page ID #:5



 1              37.   The TCPA defines an ATDS as equipment which has the capacity – (A) to store or
 2   produce numbers to be called, using a random or sequential number generator; and (B) to dial such
 3
     numbers. 47 U.S.C. § 227(a)(1).
 4
                38.   Upon information and belief, based on the “dead air” Plaintiff noticed, Advance
 5
     America employed an ATDS to place calls to Plaintiff’s cellular telephone.
 6

 7              39.   Upon information and belief, the ATDS employed by Advance America transfers

 8   the call to an agent once a human voice is detected, hence the “dead air”.

 9              40.   Upon information and belief, the ATDS employed by Advance America has the
10
     capacity – (A) to store numbers to be called; and (B) to dial such numbers. See Marks v. Crunch
11
     San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018) (“the statutory definition of ATDS is not
12
     limited to devices with the capacity to call numbers produced by a ‘random or sequential number
13
     generator’ but also includes devices with the capacity to dial stored numbers automatically.”).
14

15              41.    As plead above, Plaintiff revoked consent to be called on Plaintiff’s cellular

16   telephone on multiple occasions on phone calls he answered.
17              42.   As plead above, Plaintiff was severely harmed by Advance America’s collection
18
     calls to Plaintiff’s cellular telephone.
19
                43.   Upon information and belief, Advance America has no system in place to document
20
     whether they have consent to contact consumers on their cellular telephones.
21

22              44.   Upon information and belief, Advance America has no policies and procedures in

23   place to honor consumers’ requests that collection calls cease.

24              45.   Upon information and belief, Advance America knew that their collection practices
25   were in violation of the TCPA, yet continued to employ them in order to maximize efficiency and
26
     profits.
27

28
                                                       5
Case 5:20-cv-01012-JGB-SP Document 1 Filed 05/12/20 Page 6 of 8 Page ID #:6



 1           46.     As a result of Advance America’s violations of 47 U.S.C. §227(b)(1)(A)(iii).
 2   Plaintiff is entitled to receive $500.00 in damages for each violation.
 3
             47.     As a result of Advance America’s knowing and willful violations of 47 U.S.C. §227
 4
     (b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.
 5
             WHEREFORE, Plaintiff requests the following relief:
 6

 7           A.      a finding that Advance America violated 47 U.S.C. § 227 et seq.;

 8           B.      an award of statutory damages of at least $500.00 for each and every violation;

 9           C.      an award of treble damages of up to $1,500.00 for each and every violation; and
10
             D.      an award of such other relief as this Court deems just and proper.
11
                                             COUNT II:
12            Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)

13           48.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
14
     though fully set forth herein.
15
                                   Violation(s) of Cal. Civ. Code § 1788.11
16
             49.     California Civil Code § 1788.11 provides:
17

18           No debt collector shall collect or attempt to collect a consumer debt by means of the
             following practices:
19
             (d)     Causing a telephone to ring repeatedly or continuously to annoy the person
20                   called; or
21
             (e)     Communicating, by telephone or in person, with the debtor with such
22                   frequency as to be unreasonable and to constitute harassment to the debt
                     under the circumstances.
23
     Cal. Civ. Code §§ 1788.11(d) and (e).
24
             50.     Advance America violated Cal. Civ. Code §§ 1788.11(d) and (e) by continuing to
25

26   place calls to Plaintiff in spite of Plaintiff’s multiple requests that they stop calling.

27

28
                                                          6
Case 5:20-cv-01012-JGB-SP Document 1 Filed 05/12/20 Page 7 of 8 Page ID #:7



 1          51.    Plaintiff may enforce the provisions of Cal. Civ. Code §§ 1788.11(d) and (e)
 2   pursuant to Cal. Civ. Code § 1788.30 which provides:
 3
            (a)    Any debt collector who violates this title with respect to any debtor shall be
 4                 liable to that debtor only in an individual action, and his liability therein to
                   that debtor shall be in an amount equal to the sum of any actual damages
 5                 sustained by the debtor as a result of the violation;
 6          (b)    Any debt collector who willfully and knowingly violates this title with
 7                 respect to any debtor shall, in addition to actual damages sustained by the
                   debtor as a result of the violation, also be liable to the debtor only in an
 8                 individual action, and his additional liability therein to that debtor shall be
                   for a penalty in such amount as the court may allow, which shall not be less
 9                 than one hundred dollars ($100.00) nor greater than one thousand dollars
                   ($1,000.00).
10

11          (c)    In the case of any action to enforce any liability under this title, the prevailing
                   party shall be entitled to costs of the action. Reasonable attorney’s fees,
12                 which shall be based on time necessarily expended to enforce the liability,
                   shall be awarded to a prevailing debtor.
13

14          WHEREFORE, Plaintiff requests the following relief:

15          A.     a finding that Advance America violated Cal. Civ. Code §§ 1788.11(d) and (e);

16          B.     an award of any actual damages sustained by Plaintiff as a result of Advance
17                 America’s violation(s);
18
            C.     an award of such additional damages, as the Court may allow, but not exceeding
19
                   $1,000.00;
20
            D.     an award of costs of this action, together with a reasonable attorney’s fee as
21

22                 determined by this Court; and

23          E.     an award of such other relief as this Court deems just and proper.

24

25

26

27

28
                                                        7
Case 5:20-cv-01012-JGB-SP Document 1 Filed 05/12/20 Page 8 of 8 Page ID #:8



 1                                      DEMAND FOR JURY TRIAL
 2           Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demands a trial by jury of any and all issues in
 3
     this action so triable of right.
 4
     DATED: May 12, 2020                                 Respectfully submitted,
 5
                                                         LUIS A. QUINONES
 6

 7                                                       By: /s/ Nicholas M. Wajda

 8                                                       Nicholas M. Wajda
                                                         WAJDA LAW GROUP, APC
 9                                                       6167 Bristol Parkway
                                                         Suite 200
10
                                                         Culver City, California 90230
11                                                       +1 310-997-0471
                                                         nick@wajdalawgroup.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
